Citation Nr: 1019430	
Decision Date: 05/26/10    Archive Date: 06/09/10

DOCKET NO.  07-00 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

T. M. Gillett, Associate Counsel




INTRODUCTION

The Veteran served on active duty from August 1993 to August 
1996, and had additional periods of reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which granted service connection for PTSD and 
assigned a 10 percent evaluation.  The Veteran filed a Notice 
of Disagreement in February 2006.  In November 2006, the RO 
increased the disability rating to 30 percent disabling, 
effective September 7, 2004, the date of the claim.  The 
Veteran is appealing the rating assigned for her disorder.  

During the pendency of this appeal, in November 2006, the 
Board granted the Veteran's application to reopen her claim 
of entitlement to service connection for a right lumbar 
strain and denied the reopened claim.  In the same decision, 
the Board remanded the Veteran's claim of service connection 
for a left knee sprain to the Appeals Management Center (AMC) 
for further development.  

In a May 2007 rating decision, the AMC granted service 
connection for a left knee chronic musculoligamentous strain 
and assigned a 10 percent disability rating effective 
February 26, 2003.  As this was a full grant of the Veteran's 
claim, the issue of service connection for a left knee strain 
is no longer in appellate status and is not before the Board.  
See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2009).  In July 
2007, however, the Veteran filed a Notice of Disagreement 
regarding the 10 percent evaluation assigned for the left 
knee disability.  In March 2009, the RO issued a Statement of 
the Case, but the Veteran never perfected the appeal by 
filing a Substantive Appeal.  As such, this matter is not in 
appellate status and is not before the Board.  See 
38 U.S.C.A. § 7105.

The Veteran did not request a hearing before the Board.  


FINDINGS OF FACT

1.  Prior to August 28, 2009, the objective medical evidence 
indicates that the Veteran's PTSD disorder was not manifested 
by circumstantial, circumlocutory, or stereotyped speech; 
panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; and 
impaired abstract thinking. 

2.  From August 28, 2009, the objective medical evidence 
indicates that the Veteran's PTSD disorder was characterized 
mostly by panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); and impaired abstract 
thinking.



CONCLUSIONS OF LAW

1.  Prior to August 28, 2009, the criteria for an initial 
rating in excess of 30 percent for PTSD have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 
4.130, Diagnostic Code 9411 (2009).

2.  From August 28, 2009, the criteria for a rating of 50 
percent, but no higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.6, 4.7, 4.130, 
Diagnostic Code 9411 (2009).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  The 
VCAA provides, among other things, for notice and assistance 
to VA claimants under certain circumstances.  VA has issued 
final rules amending its adjudication regulations to 
implement the provisions of the VCAA.  See generally 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  The 
intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits or who attempts to reopen a previously denied 
claim.

a.  Duty to Notify.  VA has a duty to notify the appellant of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103. In order to 
meet the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additionally, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), that held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include (1) the 
Veteran's status; (2) the existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) the degree of disability; and (5) the effective date of 
the disability.  The Court held that upon receipt of an 
application for a service connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim, and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  This notice must also inform the Veteran that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.

The Board finds that the November 2004 VCAA letter 
substantially satisfied the provisions of 38 U.S.C.A. § 
5103(a).  The appellant was informed about the information 
and evidence not of record that was necessary to substantiate 
her claim; the information and evidence that VA would seek to 
provide; and the information and evidence the claimant was 
expected to provide.  A September 2006 letter also provided 
the information required by Dingess.  

In Vazquez-Flores v. Peake, 22 Vet. App. 137 (2008), the 
Court held that more specific notice was necessary for an 
increased rating claim, to include providing the applicable 
rating criteria.  Because the appeal for an initial 
compensable rating for the Veteran's PTSD disability is a 
downstream issue from that of service connection, Vasquez 
notice was not required when the RO developed this claim. See 
VAOPGCPREC 8-2003 (Dec. 22, 2003); Dingess v. Nicholson, 19 
Vet. App. at 491.  Moreover, Vazquez-Flores was recently 
overruled in part, eliminating the requirement that such 
notice must include information about the diagnostic code 
under which a disability is rated, and notice about the 
impact of the disability on daily life.  See Vazquez-Flores 
v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  

Also, the evidence does not show, nor does the appellant 
contend, that any notification deficiencies, with respect to 
either timing or content, have resulted in prejudice.  
Although the appellant does not have the burden of showing 
prejudice, the record raises no plausible showing of how the 
essential fairness of the adjudication was affected.

b.  Duty to Assist.  The Board finds that all necessary 
assistance has been provided to the appellant.  The evidence 
of record indicates that VA acquired the Veteran's service 
treatment and VA treatment records to assist the appellant 
with her claim.  There is no indication of any additional 
relevant evidence that has not been obtained.  As VA provided 
thorough VA examinations in January 2006 and August 2009, 
there is no duty to provide an additional psychiatric 
examination or medical opinion.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  Bernard v. Brown, 4 Vet. App. 
384, 394 (1993).

b.  Factual Background.  The Veteran essentially contends 
that her service-connected PTSD disorder is manifested by 
symptomatology more severe than that contemplated by her 
currently assigned 30 percent rating.  

In an April 2005 statement, the Veteran indicated that she 
experienced depression resulting from an in-service physical 
assault.  She stated that, as a result of the assault, she 
had difficulty being touched by others.  If anyone, including 
her husband, were to touch her by surprise, she would respond 
with anger or violence.  She indicated that this caused a 
great deal of trouble in her marriage.  Regarding her 
employment, she stated that her current supervisor was 
abusive in his dealings with women.  In dealing with him, she 
was forced to relive the horror of her experiences in 
service.  

In an April 2005 VA treatment record, the Veteran reported 
having difficulty with concentration.  She stated she had low 
energy and was socially isolated.  She complained of crying a 
lot and feeling sad most of the time.  The Veteran reported 
having one episode of panic-like symptoms, but denied 
experiencing any "panic attacks."  Upon examination, the 
examiner noted that the Veteran was well-groomed and made 
intermittently good eye contact.  Her speech was normal and 
thought process was logical and goal-oriented.  Her thought 
content was normal, and there were no hallucinations or 
illusions.  The Veteran's affect was tearful, somewhat 
labile, and sad.  Her mood was depressed.  The Veteran was 
alert and oriented to person, place and time, and her memory 
was intact.  Abstraction abilities were present, and insight 
and judgment were fair.  After examination, the examiner 
diagnosed a major depressive disorder and PTSD, and 
characterized the Veteran as having obsessive compulsive 
traits, such as orderliness, stubbornness, and needing to be 
in control.  The Global Assessment of Functioning (GAF) score 
was 55.  

In a June 2005 letter, the Veteran's spouse stated that his 
wife would break out in violent rages because she believed 
that everyone was trying to hurt her.  He stated that her at-
work supervisor reminded her of the person who assaulted her 
during service, thereby worsening her anger.  He indicated 
that, as a result of her disorder, his wife would not accept 
phone calls or go to social gatherings.

In a January 2006 VA psychiatric examination report, the 
Veteran stated that she had difficulty dealing with anyone 
touching her on the neck.  She reported that she had 
experienced difficulty sleeping due to nightmares for ten 
years and mental problems for nine years.  She characterized 
her symptoms as fear of being approached from behind, 
problems in her marriage, and mood swings fluctuating between 
anger and rage.  She reported having frequent crying 
episodes, difficulties with male supervisors, and problems 
getting close to her husband.  She also stated that she drank 
alcohol to numb her feelings.  Upon examination, the examiner 
noted the following:  re-experiencing of the in-service 
assault; avoidance of stimuli reminding her of the assault; 
lack of intimacy with her husband; persistent, markedly 
diminished interest or participation in significant 
activities; persistent feelings of detachment or estrangement 
from others, especially men; daily difficulty falling or 
staying asleep; persistent irritability or outbursts of 
anger, including with her husband; persistent exaggerated 
startle response when men approach her; and persistent 
hypervigilance regarding an abusive pattern in men.  The 
examiner noted that the Veteran's orientation was within 
normal limits.  Her appearance, hygiene, and behavior were 
appropriate.  Affect and mood were normal, and communication 
and speech were within normal limits.  Panic attacks were 
absent, and there were no indications of delusions, 
hallucinations, or obsessional rituals.  Thought processes 
were appropriate, judgment was not impaired, and abstract 
thinking was normal.  Memory was within normal limits, and 
suicidal/homicidal ideation was absent.  The diagnosis was 
moderate PTSD, with severe inability to socialize and marital 
issues.  The examiner, however, also stated that the Veteran 
was able to establish and maintain effective work and social 
relationships.  The GAF score was 65.  

In a December 2006 VA treatment record, the Veteran reported 
that she had stopped taking Prozac for her mental disorders.  
She recalled how a co-worker had threatened to shoot her 
seven years earlier, and she did not believe that this 
behavior was appropriate.  She stated that this caused her 
frustration which she feared would carry over to her job.  
She reported that her sleep was "OK," but indicated that 
she still had nightmares.  She reported having a reduced sex 
drive.  She denied suicidal or homicidal ideation.  Upon 
examination, the examiner found the Veteran to be alert, 
cooperative, well-groomed, and dressed appropriately.  Her 
speech was normal, and her mood was slightly angry.  Her 
affect was appropriate/congruent to her mood, and her thought 
production was normal.  Her thought process was coherent and 
goal-oriented, and her judgment and insight were intact.  
There were no signs of preoccupation, delusions, 
suicidal/homicidal ideation, or poverty of thought.  The 
diagnosis was depression, due to frustration with employment.  

In her December 2006 substantive appeal, the Veteran stated 
that her last two supervisors at her place of employment were 
men.  She reported that her feelings of being controlled by 
men impaired her ability to bond or trust them, resulting in 
a tense and strained working relationship.  She indicated 
that this had prevented her from establishing meaningful work 
relationships and hindered her opportunities for career 
advancement.  She stated that being unable to control who her 
supervisor would be and for how long they would be in that 
position would often put her into a state of panic.  She 
stated that she had been seen for chest pains and job-related 
stress due to having to meet alone with her bosses.

In a March 2007 VA treatment record, the Veteran reported 
experiencing panic attacks once per month, especially if 
someone approached her from behind and tried to touch her.  
The GAF score was 55.  

In a November 2007 VA treatment record, the Veteran reported 
being under stress due to her job and dealing with a very 
difficult co-worker.  She indicated feeling recent headaches 
and dizziness, but denied chest pains or palpitations.  

In a November 2007 statement, the Veteran indicated that she 
had been expressing aggression at work, resulting in 
disciplinary actions against her.  She reported that she 
would become angry with her co-workers and managers and would 
sometimes not be able to explain the reasons for her anger.  
She stated that she would go on rage-filled "episodes" two 
to three times per week.  She indicated that she would 
envision throwing books and files across the room when 
someone made her mad.  

In a February 2008 statement, the Veteran reported that she 
felt, at times, that she was out of control at work and in 
her personal life due to feelings of rage.  She stated that 
she had missed a lot of work due to feelings of sadness and 
unhappiness.  She reported that her sleep was broken by 
racing thoughts and nightmares, leaving her exhausted upon 
waking.  She indicated having anxiety attacks which were 
increasing in frequency.  

In a February 2008 VA treatment record, the Veteran stated 
that she was experiencing difficulty sleeping, anxiety 
attacks, and headaches.  The Veteran's affect was mildly 
constricted and her mood was somewhat anxious/dysphoric.  The 
Veteran's speech, however, was normal; her thoughts were 
normal as to process and content; her insight was good; and 
her judgment was intact.  

In a November 2008 statement, the Veteran stated that she was 
experiencing suicidal thoughts and feelings.  She indicated 
that her frequent headaches were interfering with her daily 
life.  She noted that she was out of medication.

In an August 2009 VA psychiatric examination report, the 
Veteran stated that she would have intrusive memories of the 
in-service assault every other day.  Upon examination, the 
examiner found that orientation was within normal limits, and 
appearance and hygiene were appropriate.  Her eye contact was 
poor, and her affect and mood indicated mood swings from 
depression to irritability.  Communication and speech were 
normal, but her attention and focus were impaired.  Panic 
attacks occurred more than once a week.  The Veteran 
displayed a moderate impairment of short and long-term 
memory, including retention of only highly learned material 
and forgetting to complete tasks.  She experienced passive 
thoughts of death, but homicidal ideation was absent.  There 
was no history of delusions, hallucinations or obsessional 
rituals.  Thought processes were impaired as the Veteran had 
problems reading and understanding directions.  The diagnoses 
were PTSD and a major depressive disorder.  The GAF score was 
50.  

b.  Law and Regulations.  Disability evaluations are 
determined by evaluating the extent to which a Veteran's 
service-connected disability adversely affects their ability 
to function under the ordinary conditions of daily life, 
including employment, by comparing their symptomatology with 
the criteria set forth the in the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify various disabilities and the 
criteria for specific ratings.  If two disability evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. §§ 4.1, 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the Veteran.  38 
C.F.R. § 4.3.  

Where the appeal arises from the original assignment of a 
disability evaluation following an award of service 
connection, as in this case, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

PTSD is evaluated under the general rating formula for mental 
disorders.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
Under this general rating formula, a 30 percent evaluation is 
warranted where the evidence shows occupational and social 
impairment with occasional decreases in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent evaluation is warranted where the evidence shows 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted where the evidence shows 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near- continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

Also, the symptoms recited in the criteria in the rating 
schedule for evaluating mental disorders are "not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating."  Mauerhan 
v. Principi, 16 Vet. App. 436, 442 (2002). In adjudicating a 
claim for an increased rating, the adjudicator must consider 
all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

The Global Assessment of Functioning (GAF) scale reflects the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic 
and Statistical Manual of Mental Disorders 32 (4th ed. 1994).  
See Carpenter v. Brown, 8 Vet. App. 240, 243 (1995).  A GAF 
score of 61 to 70 is defined as some mild symptoms or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  A GAF from 51 to 60 is defined 
as moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) OR moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with co-workers).  A GAF of 41 to 50 is 
defined as serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serous 
impairment in social, occupational, or school functioning 
(e.g., no friends, unable to keep a job).  DSM-IV; Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).

c.  Analysis.  

(i)  Prior to August 28, 2009.  The Board finds that, prior 
to August 28, 2009, the objective evidence does not indicate 
that the Veteran's PTSD was manifested by symptomatology 
equivalent to that required for a rating greater than 30 
percent.  During this period, treatment records indicate that 
the Veteran experienced difficulty in maintaining effective 
work and social relationships.  As noted throughout the 
record, the Veteran's PTSD disorder made it extremely 
difficult to deal with male supervisors, and resulted in 
feelings of anger towards her co-workers.  The evidence also 
showed that the Veteran experiences mood disturbances, 
specifically periods of anger and depression.  Moreover, in 
an April 2005 VA treatment record, the examiner noted that 
the Veteran displayed a tearful, labile and sad affect.  This 
does not, however, meet the criteria for a flattened affect, 
necessary for the next higher 50 percent rating under 
Diagnostic Code 9441.  Also, prior to August 28, 2009, the 
evidence does not indicate symptomatology more nearly 
matching the most of the requirements needed for next higher 
50 percent rating, specifically circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking.  The Board notes that the Veteran's GAF scores, 
noted in her treatment records, varied from a low of 55, 
denoting moderate symptomatology and a high of 65, denoting 
mild symptomatology.  Considering the inconsistent GAF scores 
and the lack of symptomatology required for a next higher 
rating, the Board finds that the preponderance of evidence 
does not indicate that the Veteran's PTSD disorder meets the 
criteria for a 50 percent rating under Diagnostic Code 9411.

(ii)  From August 28, 2009.  The Board finds that, from 
August 28, 2009, the date of the last VA psychiatric 
examination, the objective evidence indicates that the 
Veteran's PTSD is manifested by symptomatology meeting the 
criteria for a 50 percent rating under Diagnostic Code 9411.  
During this examination, the examiner noted that the Veteran 
experienced panic attacks more than once a week; difficulty 
in understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and extreme difficulty in establishing and maintaining 
effective work and social relationships.  As such, the Board 
finds that the criteria for a 50 percent rating, effective 
from the date of the last examination, have been met.

The Board also finds that, from August 28, 2009, the 
Veteran's PTSD disorder is not manifested by symptomatology 
equivalent to that required for a rating greater than 50 
percent.  The August 2009 examiner found that the Veteran 
experienced an inability to establish and maintain effective 
work and social relationships due to her psychiatric 
disorder, one of the symptoms required for the next higher 70 
percent rating under Diagnostic Code 9411.  The Board,  
however, finds that the evidence does not indicate that the 
Veteran experienced most of the symptoms required for the 
next higher rating.  For example, although the Veteran 
expressed some passive thoughts regarding death, the 
objective medical evidence contains no indication of suicidal 
ideation, a criterion for a 70 percent rating under 
Diagnostic Code 9411.  Moreover, the examiner did not 
indicate that the Veteran experienced: obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  The Board notes that the August 2009 VA examiner 
assigned a GAF score of 50, denoting severe impairment of 
social and occupational functioning.  The Board, however, 
notes that the Veteran does not display many of the noted 
characteristics of such impairment, such as suicidal 
ideation, severe obsessional rituals, and an inability to 
keep a job.  Considering the objective evidence of impairment 
in the file, the Board finds that the preponderance of 
evidence does not indicate that the Veteran's PTSD disorder 
was manifested by symptomatology more nearly approximating 
that required for a 70 percent rating under Diagnostic Code 
9411, from August 28, 2009.

Extraschedular ratings

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extraschedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular scheduler 
standards.  See 38 C.F.R. § 3.321(b)(1). An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impracticable the application of the regular scheduler 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a Veteran is entitled to 
an extraschedular rating.  First, the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available scheduler evaluations for that 
service-connected disability are inadequate.  Second, if the 
scheduler evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the Board must determine whether the claimant's 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected PTSD is inadequate.  The Board notes that the 
Veteran has expressed difficulty at work and, at the August 
2009 VA psychiatric examination, the examiner found that she 
had an inability to establish and maintain work 
relationships.  The Board, however, notes that Diagnostic 
Code 9411 contemplates difficulties at work within its 
criteria and that, said difficulties, are just one of the 
criteria.  As noted above, the Veteran's symptoms more nearly 
match the criteria for a 30 percent rating prior to August 
28, 2009; and a 50 percent rating from August 28, 2009.  
Moreover, the record does not show that the Veteran has 
required frequent hospitalizations for her PTSD.  Indeed, it 
does not appear from the record that he has been hospitalized 
at all for that disability.  Additionally, the Veteran has 
indicated missing some work due to her PTSD disorder, and 
also that she had been disciplined due to anger arising from 
it.  The record, however, indicates that the Veteran has 
maintained employment throughout the pendency of this appeal.  
Moreover, the record does not contain any evidence regarding 
the Veteran's difficulties with work other than her accounts 
expressed in her statements and treatment records.  As such, 
the Board finds that the evidence shows such an exceptional 
disability picture to render the scheduler evaluations 
assigned for the Veteran's knee disorders inadequate.  

In short, the record does not indicate that this service-
connected disability on appeal causes impairment with 
employment over and above that which is contemplated in the 
assigned scheduler rating.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  The Board therefore has determined that referral 
of this case for extraschedular consideration pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.


ORDER

Prior to August 28, 2009, entitlement to an initial rating 
greater than 30 percent for PTSD prior is denied.

From August 28, 2009, entitlement to a staged rating of 50 
percent for PTSD, but not greater than 50 percent, is 
granted.  




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


